In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-1057V
                                      Filed: March 25, 2016
                                         UNPUBLISHED
*********************************
H.S., by his parents and natural *
Guardians GREGORY and SANDRA *
SIMPSON                          *
                                 *
                     Petitioner, *
              v.                 *
                                 *                         Attorneys’ Fees and Costs; Stipulation
SECRETARY OF HEALTH              *                         Special Processing Unit (“SPU”)
AND HUMAN SERVICES,              *
                                 *
                     Respondent. *
                                                   *
****************************
Renee Gentry, Shoemaker, Gentry & Knickelbein, Vienna, VA, for petitioner.
Alexis Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                       DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

        On October 29, 2014, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act”]. Petitioner alleged that H.S. suffered syncope and a skull fracture
following administration of his July 25, 2012 DTaP and meningococcal vaccinations. On
September 25, 2015, the undersigned issued a decision awarding compensation to
petitioner.

      On March 9, 2016, the parties filed a Stipulation of Fact Concerning Attorneys’
Fees and Costs. According to the stipulation, the parties stipulate to a total award of

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$23,500.00 for attorneys’ fees and costs. In accordance with General Order #9,
petitioner’s counsel represents that petitioner incurred $3,322.90 in out-of-pocket
expenses.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of any
objection by respondent, the undersigned GRANTS the request for approval and
payment of attorneys’ fees and costs.

        Accordingly, the undersigned awards the total of $26,822.903 as follows:

             •   A lump sum of $23,500.00, representing reimbursement for
                 attorneys’ fees and costs, in the form of a check payable jointly to
                 petitioner and petitioner’s counsel, Renee J. Gentry; and

             •   A lump sum of $3,322.90, representing reimbursement for
                 petitioner’s costs, in the form of a check payable to petitioner.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




3This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

4Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.